Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Feng Ma on 9 Aug 2022.

The application has been amended as follows: Please amend claim 1 submitted 10 Jul 2019 as follows:

1. (Currently amended) A wheel conformal burr brushing device, comprising a rack, four lower guide posts, four lower guide sleeves, a first lower servo motor, a first lower fixed plate, a first belt wheel, a first synchronous belt, a second belt wheel, a lower lifting plate, a hollow shaft, a hollow bearing block, a second lower servo motor, a second lower fixed plate, first lower guide rails, first servo electric cylinders, sliding inclined blocks, sliding guide rails, fixed inclined blocks, a third lower fixed plate, first vertical plates, a fourth lower fixed plate, a first spline shaft, a first spline housing, a first lower bearing block, a lower gear, a central brush, an first upper air cylinder, an upper fixed plate, upper racks, an upper guide rail, a left sliding plate, two left shafts, two left bearing blocks, V- shaped rollers, a[[n]] first upper brush, a[[n]] first upper shaft, a[[n]] first upper bearing block, a[[n]] second upper brush, a[[n]] second upper shaft, a[[n]] second upper bearing block, an upper lifting plate, four upper guide posts, four upper guide sleeves, two second upper air cylinders, a[[n]] first servo motor, a[[n]] third upper bearing block, a[[n]] third upper shaft, a[[n]] third upper brush, an upper gear, two right shafts, two right bearing blocks, a right sliding plate, a[[n]] second servo motor, two second servo electric cylinders, second lower guide rails, fifth lower fixed plates, first lower air cylinders, first rotating joints, second vertical plates, first fixed frames, second spline shafts, third belt wheels, second spline housings, sixth lower fixed plates, first crossed hinges, first lower brushes, second lower brushes, second crossed hinges, third spline shafts, third spline housings, second synchronous belt, fourth belt wheels, fifth belt wheels, sixth belt wheels, third synchronous belt, second rotating joints, second fixed frames, third lower servo motors, a first lower rack, second lower air cylinders, third lower guide rails, seventh lower fixed plates, first lower shafts, third vertical plates, second lower bearing blocks, an eighth lower fixed plate, coil springs, fourth lower guide rails, brush bundles, conformal support frames, third crossed hinges, lower slide blocks, third servo electric cylinders, fourth servo electric cylinders, fifth lower guide rails, a second lower rack, a plurality of bearings,
15wherein, the wheel conformal burr brushing device comprises a lower lifting driving system, a central burr brushing system, a lower gear lifting unit, first burr brushing systems, second burr brushing systems, a synchronous clamping driving system and an upper burr brushing system, 
the lower lifting driving system is characterized in that the four lower guide sleeves are fixedly arranged on the first lower fixed plate; the four lower guide posts matched with the four lower guide sleeves are fixedly arranged below the lower lifting plate; the two second servo electric cylinders are fixedly arranged below the first lower fixed plate, and [[the]]output ends of the two second servo electric cylinders are hinged with [[the]]a downside of the lower lifting plate; the hollow bearing block is fixedly arranged above the lower lifting plate; the hollow shaft is mounted inside the hollow bearing block by using at least one of the bearings; the second lower fixed plate is fixedly arranged above the hollow shaft; the first belt wheel is fixedly arranged below the hollow shaft; the first lower servo motor is fixedly arranged below the lower lifting plate by using a transitional flange, and an[[the]] output end of the first lower servo motor is fixedly provided with the second belt wheel; and the first belt wheel is connected with the second belt wheel by the first synchronous belt, 
the central burr brushing system is characterized in that the second lower servo motor is fixedly arranged below the fixed inclined blocks; the third lower fixed plate is fixedly arranged above the fixed inclined blocks; the first lower bearing block is fixedly arranged on the third lower fixed plate; the first spline housing is mounted inside the first lower bearing block by using at least one of the bearings; the lower gear is fixedly arranged above the first spline housing; the first spline shaft is matched with the first spline housing; the central brush is fixedly arranged above the first spline shaft; and an[[the]] output end of the second lower servo motor is connected with [[the]]a lower end of the first spline shaft, 
the lower gear lifting unit is characterized in that the sliding inclined blocks are mounted above the second lower fixed plate by the first lower guide rails; the first servo electric cylinders are fixedly arranged above the second lower fixed plate, and [[16the]] output ends of the first servo electric cylinders are connected with the sliding inclined blocks; the sliding inclined blocks are connected with the fixed inclined blocks by the sliding guide rails; the fourth lower fixed plate is fixedly arranged above the second lower fixed plate by the first vertical plates; and the device comprises [[the ]]four sets of lower gear lifting units uniformly distributed in a circumferential direction, 
the first burr brushing systems are characterized in that the fifth lower fixed plates are mounted above the fourth lower fixed plate by the second lower guide rails; the sixth lower fixed plates are fixedly arranged above the fifth lower fixed plates by the second vertical plates; the first fixed frames are fixedly arranged at the left sides below the sixth lower fixed plates; the second spline housings are mounted inside the first fixed frames by using at least one of the bearings; the third belt wheels are fixedly arranged below the second spline housings; the second spline shafts are matched with the second spline housings; the first lower brushes are fixedly arranged at [[the ]]top ends of the second spline shafts by using the first crossed hinges; the first rotating joints are fixedly arranged at [[the]] lower ends of the second spline shafts; the first lower air cylinders are fixedly arranged at [[the ]]lower ends of the first fixed frames, and [[the ]]output ends of the first lower air cylinders are connected with [[the ]]downsides of the first rotating joints; the second fixed frames are fixedly arranged below the sixth lower fixed plates; the third spline housings are mounted inside the second fixed frames by using at least one of the bearings; the fourth belt wheels and the fifth belt wheels are fixedly arranged below the third spline housings; the third belt wheels are connected with the fourth belt wheels by the second synchronous belt; the third spline shafts are matched with the third spline housings; the second lower brushes are fixedly arranged at [[the]] top ends of the third spline shafts by using the second crossed hinges; the second rotating joints are fixedly arranged at [[the ]]lower ends of the third spline shafts; the second lower air cylinders are fixedly arranged below the second fixed frames, and [[the ]]output ends of the second lower air cylinders are connected with [[the ]]downsides of the second rotating joints; the third lower servo motors are fixedly arranged below the sixth lower fixed plates by the transitional flanges, and [[the ]]output ends of the third 17lower servo motors are fixedly provided with the sixth belt wheels; the fifth belt wheels are connected with the sixth belt wheels by the third synchronous belt; the first lower rack is fixedly arranged above the fifth lower fixed plates and is engaged with the lower gear during working; and the device comprises [[the ]] two sets of bilateral first burr brushing systems, 
the second burr brushing systems are characterized in that the seventh lower fixed plates are mounted above the fourth lower fixed plate by the third lower guide rails; the eighth lower fixed plate is fixedly arranged above the seventh lower fixed plates by the third vertical plates; the second lower bearing blocks are fixedly arranged on the eighth lower fixed plate; the first lower shafts are mounted inside the second lower bearing blocks by using at least one of the bearings; the coil springs are fixedly arranged above the first lower shafts; the plurality of brush bundles are connected by the fourth lower guide rails; the plurality of brush bundles and the fourth lower guide rails are wound by the coil springs to form a round; the third servo electric cylinders are fixedly arranged on the eighth lower fixed plate; the conformal support frames are mounted at [[the ]]output ends of the third servo electric cylinders by using the third crossed hinges; [[the ]]upper ends of the lower slide blocks are connected with [[the ]] lower ends of the brush bundles at [[the]]a rightmost side; [[the ]]lower ends of the lower slide blocks are mounted below the eighth lower fixed plate by the fifth lower guide rails; the fourth servo electric cylinders are fixedly arranged below the eighth lower fixed plate, and [[the ]]output ends of the fourth servo electric cylinders are connected with the lower slide blocks; the second lower rack is fixedly arranged at [[the ]]right sides above the seventh lower fixed plates and are engaged with the lower gear when working; and the device comprises the [[two ]]sets of bilateral second burr brushing systems, 
the synchronous clamping driving system is characterized in that the left sliding plate and the right sliding plate are mounted above the upper fixed plate by the upper guide rail; the upper racks are respectively fixedly arranged below the left sliding plate and the right sliding plate; the upper gear is fixedly arranged above the upper fixed plate and is engaged with the upper racks; the first upper air cylinder is 18fixedly arranged above the upper fixed plate, and an[[the]] output end of the first upper air cylinder is connected with the left sliding plate: the two left bearing blocks are fixedly arranged above the left sliding plate: the two left shafts are mounted inside the left bearing blocks by using at least one of the bearings: the V-shaped rollers are respectively fixedly arranged above the two left shafts: the two right bearing blocks are fixedly arranged above the right sliding plate; the right shafts are mounted inside the right bearing blocks by using at least one of the bearings: the V-shaped rollers are respectively fixedly arranged above the two right shafts; and the second servo motor is fixedly arranged below the right sliding plate, and an[[the]] output end of the second servo motor is connected with one of the right shafts, 
the upper burr brushing system is characterized in that the first upper bearing block is fixedly arranged on a middle position below the upper lifting plate: the first upper shaft is mounted inside the first upper bearing block by using at least one of the bearings: the first upper brush is fixedly arranged below the first upper shaft: the first servo motor is fixedly arranged on the upper lifting plate, and an[[the]] output end of the first servo motor is connected with [[the]]an upside of the first upper shaft: the second upper bearing block is fixedly arranged at [[the]]a left side below the upper lifting plate: the second upper shaft is mounted inside the second upper bearing block by using at least one of the bearings: the second upper brush is fixedly arranged at [[the]]a lower end of the second upper shaft: the third upper bearing block is fixedly arranged at [[the]]a right side below the upper lifting plate: the third upper shaft is mounted inside the third upper bearing block by using at least one of the bearings; the third upper brush is fixedly arranged at [[the]]a lower end of the third upper shaft; base plates of the first upper brush, the second upper brush and the third upper brush are shaped like gears, and the base plate of the first upper brush is simultaneously engaged with the base plates of the second upper brush and the third upper brush; the four upper guide sleeves are fixedly arranged at [[the]]a top end of the rack; the four upper guide posts are engaged with the upper guide sleeves and are fixedly arranged at [[the]]an upper end of the upper lifting plate: and the two second upper air cylinders are also 19fixedly arranged at the top end of the rack, and [[the ]]output ends of the two second upper air cylinders are hinged with [[the]]an upside of the upper lifting plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art discloses wheel deburring devices with a plurality of deburring brushes, the prior art does not teach or suggest a burr brushing device with the claimed myriad components arranged in the specifically claimed configuration. Specifically, while the prior art does disclose similar lifting systems, brushing systems, and clamping systems (e.g. US 2020/0139504, US 2016/0354891, US 2017/0182619), none of the prior art teaches or suggests these systems combined and arranged in the way claimed. Additionally, the prior art does not teach or suggest the claimed lower gear lifting system with sliding inclined blocks connected to servo electric cylinders and connected to fixed inclined blocks of a central burr brushing system. There is nothing in the prior art to teach or suggest using such inclined blocks, particularly in combination with the claimed brushing, lifting and clamping systems. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar deburring systems are cited, including those with similar brushing, lifting, and clamping systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723